Citation Nr: 0514049	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
congenital proximal radial ulnar ankylosis.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
October 1969.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  At present, after remand to the RO in August 2003 
for additional development, the veteran's case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The record contains clear and unmistakable evidence 
establishing that the veteran's bilateral congenital proximal 
radial ulnar ankylosis preexisted his entrance into active 
service.

3.  The veteran did not sustain a permanent increase in 
severity of his preexisting bilateral congenital proximal 
radial ulnar ankylosis during active service.

4.  The competent medical evidence of record does not show 
that the claimed bilateral shoulder disorder is related to 
active service.


CONCLUSIONS OF LAW

1.  The claimed bilateral congenital proximal radial ulnar 
ankylosis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.306, 
(2004). 

2.  The claimed bilateral shoulder disorder was not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via an October 2001 RO letter, the October 
2001 rating decision, the December 2001 statement of the case 
(SOC), and the April 2002 and November 2004 supplemental 
statements of the case (SSOCs).  In addition, the October 
2001 RO letter, the December 2001 SOC, and the April 2002 and 
November 2004 SSOCs provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made prior to November 2004, the date the last VCAA 
notification was sent to the veteran.  However, in reviewing 
the AOJ determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letter and the SOC and SSOCs, VA satisfied the fourth element 
of the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2004).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service medical records include a June 1969 
entrance examination which shows normal shoulders and arms.  
However, August 1969 notations show the veteran complained of 
instability in handling his rifle adequately.  The veteran 
was diagnosed with congenital ankylosis of the right and left 
proximal radius and ulna.  Subsequently, a September 1969 
Medical Board Examination report shows that x-rays of both 
the elbows showed a radial ulnar fusion extending from the 
joint distally for a distance of approximately two inches.  
The veteran was diagnosed with bilateral congenital proximal 
radial ulnar ankylosis, not incurred in the line of duty, 
existing prior to service.  The veteran was referred to the 
Medical Board for consideration of separation.  Lastly, an 
October 1969 Medical Board Proceedings Report recommended 
that the veteran be returned to duty for separation by reason 
of erroneous induction.  The veteran's diagnosis was again 
reiterated as bilateral congenital proximal radial ulnar 
ankylosis, no incurred in the line of duty, and existing 
prior to service.

The postservice medical evidence includes records from J. 
Clark, M.D., dated from 1992 to 2002.  These records describe 
the treatment the veteran received for various health 
problems, including shoulder and elbow problems.  
Specifically, April 1993 notations show the veteran was seen 
with complaints of numbness in the ulnar distribution of his 
right hand with associated discomfort and mild weakness.  
March 1994 notations noted the prior evening the veteran 
sustained acute right shoulder girdle strain when attempting 
to close a switch at his railroad job that was stuck.  He 
developed acute pain involving the right shoulder girdle and 
chest wall region.  And, January 2001 notations show the 
veteran had had upper extremity problems since the late 1960s 
when he was involved with the Army. 

Additionally, March 2002 notations from Dr. Clark indicate 
that Dr. Clark had seen the veteran since 1992 with chronic 
pain in his bilateral shoulder girdles and upper extremities 
stemming from a bilateral congenital proximal radial ulnar 
ankylosis.  The veteran lacked active supination and 
pronation of his forearms which had led to accelerated 
arthritic changes in his shoulder girdles.  He also spent 
time in the Army going through boot camp, and that clearly 
the physical demands of such an activity would more probably 
than not accelerate his degenerative arthritis.

Records dated 1996 from the Ochsner Hospital, and records 
from R. Gold, M.D., from 1994 to 1995 describe the treatment 
the veteran received for ulnar neuropathy with pain and 
rotator cuff repair.

A May 2004 VA examination report indicates that Dr. Clark's 
notes were reviewed, and that Dr. Clark did not have the 
veteran's old records because if so, he would have seen how 
little physical training this veteran had, as well as the 
fact that the lack of active supination and pronation had 
been a problem even before the veteran spent time in Boot 
Camp.  Upon a review of the veteran's claims file and medical 
history, and upon examination of the veteran, the examiner 
noted that the four to six weeks the veteran spent in camp 
had very little to do with the veteran's problems with his 
shoulders when contrasted with the 20 years he worked for the 
railroad in a field job requiring repetitive going up and 
down ladders, etc.  The bursitis that the veteran had in both 
of his shoulders was deemed secondary to a congenital problem 
and markedly aggravated from his civilian job.  The examiner 
further noted that it was unlikely that the few weeks the 
veteran had on active duty were of any significance.  In the 
examiner's opinion, it was likely that the veteran's 
disorders existed prior to service, and that it was unlikely 
that the veteran's disorders were aggravated by his service.  
Furthermore, the examiner noted that it was unlikely that the 
veteran's ankylosis and shoulder disorders were incurred 
during his active service, or that they became manifest 
within a year of his discharge.  The elbow problems were 
already manifested  before he had entered active service, and 
he had no shoulder complaints at all until many years later.  
The veteran was diagnosed with congenital fusion of the 
proximal radiohumeral joint bilaterally, and bilateral 
bursitis of the shoulders aggravated by the pre-existing 
condition, persisting over many years including 20 years of 
hard physical job working on the railroad.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to the claimed service 
connection for bilateral congenital proximal radial ulnar 
ankylosis, and bilateral shoulder disorder.  Although the 
veteran clearly has current elbow and shoulder diagnoses, the 
Board finds that the more persuasive and credible evidence in 
this case does not support the assertion that the currently 
claimed elbow and shoulder disorders are related to the 
veteran's service.  In this case, the presumption of 
soundness applies because the veteran's June 1969 physical 
examination at the time he enlisted in the service made no 
reference to an elbow or shoulder disorders.  However, as an 
initial matter, the Board finds that the veteran did have 
preexisting bilateral congenital proximal radial ulnar 
ankylosis.  In this regard, as noted above, the veteran's 
service medical records indicate that within a couple of 
months following his entrance, the veteran was diagnosed with 
his congenital elbow condition, which was not deemed to have 
been incurred in service, or to have been aggravated by 
service.  Additionally, the veteran's private doctor, Dr. 
Clark, as well as the May 2004 VA examination report clearly 
indicate that the veteran suffers from congenital proximal 
radial ulnar ankylosis, which by being congenital in nature 
obviates the fact that the disorder pre-existed service.  
Therefore, the Board finds that such evidence indicates that 
the veteran's bilateral congenital proximal radial ulnar 
ankylosis clearly and unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's bilateral congenital 
proximal radial ulnar ankylosis clearly and unmistakably 
preexisted service.  The Board must also determine whether 
the veteran's preexisting bilateral congenital proximal 
radial ulnar ankylosis was aggravated during service.  To 
make this determination, the Board must consider the 
veteran's service medical records as well as evidence 
developed after service.  Although the Board acknowledges 
that the veteran did experience symptomatology related to his 
elbows in service, the Board also notes that aggravation for 
purposes of entitlement to VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service.  There must be permanent 
advancement of the underlying pathology.  In this case, the 
veteran's service medical records indicate that he only 
sought treatment for elbow complaints in August 1969 (two 
months after his entrance into the service), and that from 
that date on, the veteran was examined and treated for pain, 
and recommended for separation from service due to erroneous 
induction, until his final discharge in October 1969.

The Board acknowledges the March 2002 statements from Dr. 
Clark indicating that the veteran's ulnar ankylosis, and 
related degenerative arthritis, was probably accelerated by 
the veteran's in-service Boot Camp.  However, the Board finds 
that it is not clear from Dr. Clark's statement that he had 
the benefit of reviewing the claims file in full.  As well 
the Board finds Dr. Clark's opinion conclusory as he did not 
discuss the objective medical findings upon which he arrived 
as his conclusion.  Moreover, the Board gives the May 2004 VA 
examiner's opposing opinion a greater weight, given that the 
examiner addressed Dr. Clark's statements, reviewed the 
veteran's claims file and prior medical history before 
rendering an opinion, and took into consideration the 
veteran's post-service activities, including the veteran's 20 
year job with the railroad.  The law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Board also finds it significant that the May 2004 VA 
examiner commented that there was no evidence in the 
veteran's records showing aggravation of his bilateral 
congenital proximal radial ulnar ankylosis, and also linked 
the currently claimed bilateral shoulder disorder to the 
veteran's pre-existing elbow condition and his 20 years of a 
hard physical work while working with the railroad.  
Therefore, the Board is of the opinion that there is clear 
and unmistakable evidence establishing that the veteran's 
bilateral congenital proximal radial ulnar ankylosis did not 
chronically worsen or increased in severity during his period 
of service, as well as that the claimed bilateral shoulder 
disorder was not incurred in or aggravated by the veteran's 
active service.  

Based on the foregoing, the Board finds the veteran's 
bilateral congenital proximal radial ulnar ankylosis clearly 
and unmistakably existed prior to service and that it was not 
aggravated by service.  Thus, the presumption of soundness is 
therefore rebutted.  See 38 U.S.C.A. § 1111; see also 
VAOPGCPREC 03-2003 (July 16, 2003).  Furthermore, the Board 
finds that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board 
has found by clear and unmistakable evidence that the 
veteran's bilateral congenital proximal radial ulnar 
ankylosis was not aggravated by service in order to conclude 
that there was a preexisting disorder.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).  Id.

Further, to the extent the veteran's bilateral congenital 
proximal radial ulnar ankylosis is a congenital disorder, the 
Board notes that congenital or developmental defects are not 
diseases or injuries within the meaning of applicable law 
warranting a grant of service connection.  38 C.F.R. § 
3.303(c), Part 4, § 4.9 (2004).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).  Because the record lacks any 
evidence that the claimed bilateral congenital proximal 
radial ulnar ankylosis was subject to a superimposed injury 
or disease, service connection must be denied on these 
grounds. 

The Board has also considered whether the veteran is entitled 
to service connection for the claimed bilateral shoulder 
disorder, but as noted above, the preponderance of the 
evidence simply does not show that the claimed shoulder 
disorder was incurred in or aggravated during active service.  
If nothing else, this disorder has been linked to the 
veteran's bilateral congenital proximal radial ulnar 
ankylosis and the wear and tear sustained during the 
veteran's 20 years of post-service heavy physical work with 
the railroad. 

Although the Board does not doubt the veteran's sincere 
belief that his current symptomatology related to the claimed 
bilateral congenital proximal radial ulnar ankylosis and 
bilateral shoulder disorder is linked to his service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or aggravation.  
Absent a professional medical opinion linking the veteran's 
disorders to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorders are not related to service.  
Given that the evidence of record is completely devoid of 
evidence supporting the veteran's contentions, the Board 
finds that the evidence is not in at least relative 
equipoise, and that the reasonable doubt rule is not for 
application in this case.  The veteran's claims must be 
denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991). 




ORDER

Service connection for bilateral congenital proximal radial 
ulnar ankylosis is denied.

Service connection for a bilateral shoulder disorder is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


